Mr. Justice Scott delivered the opinion of the Court: The offence for which defendant was indicted in the court below was a misdemeanor, viz: selling intoxicating liquors contrary to the form of the statute. A trial was had at the March term, 1879, when defendant was found guilty on four counts of the indictment and sentenced to pay a fine of $25 on each count on which he was found guilty. The transcript of the record made in the ease was filed in the office of the clerk of this court on the 26th day of August, 1879, and although no writ of error or scire facias has, in fact, been issued, the parties have appeared and submitted the cause on briefs filed, intending, no doubt, to treat the cause as pending in this court on error. That, we think, can not be done. The recent statute to amend the act in regard to “ practice in courts of record ” was in force July 1, 1879, and provides, among other things, that “ appeals from and writs of error to the circuit court * * * 'in all criminal cases below the grade of felony, shall be taken directly to the Appellate Court.” Session Laws 1879, p. 222. As the conviction in this case is for a misdemeanor, it follows the writ of error should have been sued out of the Appellate Court for the proper district. Although no motion has been made for that purpose, this court of its own motion will dismiss the writ of error for want of jurisdiction in the first instance to hear the errors assigned. The writ of error will be dismissed. Writ dismissed.